Citation Nr: 1814297	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to May 1969.  Unfortunately, he died in July 2012.  The appellant is his surviving spouse.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death, as well as entitlement to service connection (for accrued benefits purposes) for acute myeloid leukemia, hearing loss, and tinnitus.  The appellant filed a notice of disagreement (NOD) in August 2013 with respect to the cause of the Veteran's death.  A Statement of the Case (SOC) was issued in October 2013, and the appellant perfected her appeal to the Board in January 2014.

In June 2017, the appellant testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In September 2017, the Board remanded the appeal for evidentiary development, to include locating missing decisional documents and obtaining a VA medical opinion.  These actions have been complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board directed the Agency of Original Jurisdiction (AOJ) to inform the appellant of her ability to substitute for the Veteran in any claims pending at the time of his death, and adjudicate whether she was eligible for substitution.  In November 2017, the AOJ mailed the appellant a letter notifying her that she was eligible for substitution, and informing her that she had 30 days to submit additional relevant documentation.  Later that month, the appellant responded that she had no additional evidence to submit.  The Board reiterates that the June 2013 rating decision adjudicated all claims that were pending at the time of the Veteran's death.  The appellant has not expressed disagreement with those claims; rather, she has only expressed disagreement with the denial of service connection for the cause of the Veteran's death.  Hence, that is the only issue for consideration at this time.

As discussed in the Board's September 2017 remand, VA's virtual systems reflect that the appellant is unrepresented.  However, the record includes a VA Form 21-22 dated in January 2013 in favor of the above-named Veterans Service Organization (VSO).  There is still no indication in the record that the appellant has revoked the authority of that organization to represent her.  As such, the Board finds that the VSO named in the January 2013 VA Form 21-22 remains the representative of record in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate listed his immediate cause of death as acute myeloid leukemia; contributing causes included hypertension, hepatitis C, and tobacco use disorder.

2.  At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder (PTSD).

3.  The Veteran served in Vietnam and is therefore entitled to a presumption of herbicide exposure.

4.  The preponderance of the evidence is against a finding that acute myeloid leukemia, hypertension, or hepatitis C manifested during the Veteran's period of active service or within one year of separation, or were otherwise related to his service.

5.  The preponderance of the evidence is against a finding that service-connected PTSD was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.5, 3.159, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the cause of the Veteran's death.  Unfortunately, for the reasons discussed below, the Board finds that her claim must be denied.





Applicable Law

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a)(1).  A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In determining whether service connection for cause of death is warranted, the laws and regulations generally applicable to compensation for service-connected disability apply.  38 U.S.C. § 1310.  In this regard, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  For a DIC claim based on cause of death, the first Romanowsky requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)."  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In addition, for veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (including Agent Orange).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The enumerated diseases are: AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus type II, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318.

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As with all claims for disability compensation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran's death certificate reflects that he died in July 2012.  The immediate cause listed was acute myeloid leukemia.  Listed contributing causes included hypertension, hepatitis C, and tobacco use disorder.

The appellant contends that the Veteran's exposure to herbicides during service, particularly Agent Orange, resulted in the development of the diseases that caused or contributed to his death.  See NOD (August 2013).  While the Board acknowledges such exposure-the Veteran's service personnel records establish that he served in Vietnam during the Vietnam era-none of the diseases listed on his death certificate are included under 38 C.F.R. § 3.309(e).  The Board now turns to whether service connection is warranted on a direct basis.  See Combee, 34 F.3d 1039.

A review of the Veteran's service treatment records reveals no reports or treatment for leukemia, hypertension, or hepatitis C.  Post-service VA medical records reflect that he was first treated for hypertension and hepatitis C in 2007 (although a clinic note from 2008 reflects that he may have contracted hepatitis C in 1985 as a result of a stab wound).  VA records further show that the Veteran was first diagnosed with acute erythroid leukemia in 2012.  Regardless, there is no evidence that leukemia, hypertension, or hepatitis C developed during service or within one year of separation.

Regarding the Veteran's history of tobacco use, the law generally precludes service connection for disability or death on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  See 38 U.S.C. § 1103; 38 C.F.R. § 3.300(a).  The Board is aware that VA's General Counsel has held that neither 38 U.S.C. § 1103(a) nor 38 C.F.R. § 3.300 bar a finding of secondary service connection for a disability related to the use of tobacco products after service, where that disability is proximately due to a service-connected disability that is not service connected on the basis of being attributable to the use of tobacco products during service.  VAOPGCPREC 6-2003 (Oct. 28, 2003).  In this case, however, there is no lay or medical evidence suggesting that the Veteran's tobacco use was proximately due to, or aggravated by, his service-connected PTSD.  Consequently, the Veteran's history of tobacco use cannot serve as the basis for service connection for the cause of his death.

In September 2017, the Board directed the AOJ to obtain a medical opinion to determine whether the immediate cause of death listed on the Veteran's death certificate, acute myeloid leukemia, was a B cell leukemia (one of the listed diseases that have been linked to herbicide exposure pursuant to 38 C.F.R. § 3.309(e).)  In October 2017, a VA physician reviewed the claims file and determined that the type of leukemia that afflicted the Veteran was not a B-cell leukemia.  The physician explained that hematopoietic stem cells develop into either myeloid progenitors or lymphoid progenitors.  The myeloid progenitors "can develop into erythrocytes, basophils, neutrophils, eoisinophils, monocytes and thrombocytes (platelets)," whereas the lymphoid progenitors "can develop into B-cells, T-cells or Natural killer cells."  The physician noted that the Veteran's leukemia type was of the myeloid line of cells, a "separate and distinct line of cell development from the lymphoid line, and it can be seen that neither Acute Erythroid Leukemia nor Acute Myeloid Leukemia is included in the list of B-cell leukemias."

After careful review, the Board finds that the weight of the evidence is against a link between either the immediate or contributory causes of the Veteran's death and his service, to include his presumed exposure to herbicides in Vietnam.  As noted above, none of the diseases listed on the death certificate have been presumptively linked to herbicide exposure.  See 38 C.F.R. § 3.309(e).  In this regard, the Board finds that the October 2017 VA physician's opinion, which found that acute myeloid leukemia is not considered a B-cell leukemia, to be highly probative.  The opinion reflects that the physician reviewed the medical literature and applied it to the Veteran's specific medical history, to include his specific diagnoses.  It is well-established that the Board considers medical evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

The appellant has not contended, nor does the evidence reflect, that the diseases listed on the Veteran's death certificate had their onset during the Veteran's active service or within one year of his discharge.  Rather, the record reflects that leukemia, hypertension, and hepatitis C developed several decades after his discharge.  The Board is aware that in certain instances lay evidence, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To that end, the Board has considered the appellant's contention that the diseases that led to the Veteran's death were caused by his exposure to herbicides in service.  On review, however, the Board finds that the appellant is not competent to substantiate this contention, as it involves complex questions of medical etiology.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.").  As such, the appellant has not put forth any competent evidence of a link between the Veteran's herbicide exposure and his subsequent development of acute myeloid leukemia, hypertension, or hepatitis C.

In sum, for the reasons discussed above, the Board finds that the probative medical and lay evidence of record does not establish a link between the Veteran's listed causes of death and his service, to include his presumed exposure to herbicides in service.  Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.








____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


